The defendant was tried at July Term, 1939, of Mecklenburg Superior Court, upon an indictment charging him with *Page 545 
the murder of George Green, and convicted of murder in the first degree. Judgment of death in the manner prescribed by law was thereupon rendered. The defendant gave notice of appeal to the Supreme Court and was allowed forty-five days in which to make up and serve his case on appeal, and the solicitor was allowed thirty days thereafter to make up and serve countercase or file exceptions.
The Attorney-General makes and files a motion to docket and dismiss the appeal, under Rule 17, for the reason that defendant has failed to perfect and prosecute the same, and therewith files transcript of the case and certificate of the clerk of the Superior Court of Mecklenburg County, showing that the appeal was not perfected within the time provided by law, and that no agreement for an extension of time to file case on appeal has been made. The time for serving case on appeal has expired.
The appeal must be dismissed. The Court, however, has carefully examined the record in the case as docketed in this Court and finds no error. S. v.Goldston, 201 N.C. 89, 158 S.E. 926; S. v. Day, 215 N.C. 566,2 S.E.2d 569; S. v. Mayes, ante, 542.
Judgment affirmed. Appeal dismissed.